department of the treasury internal_revenue_service washington d c date cc dom fs corp tl-n-6678-98 uilc number release date memorandum for from internal_revenue_service national_office field_service_advice --------------------------- attorney cc ------------------ deborah a butler assistant chief_counsel cc dom fs subject ----------------------------------------------------------- this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corp a corp b corp c corp d corp e corp f transaction sub sub sub sub sub sub ------------------ --------------------------------- ------------------------- ------------------------- --------------- --------------- -------------------------- -------------------------- ----------------- ------------------------------- ---------------------------------------------------- -------------------------------------------------------------------------------------------- ------------------------------------------------------------------------- --- ---------------------------------------------------- ------------ sub sub sub sub sub business busine sec_1 busine sec_2 date a date b date c date d date e date f date g date h date i date j date k date l date m date n date o merger agreement ---------------------------------------------------------------------------------------------- --------------------------------------------------------- --------------------------------------------------------- --------------------------------------------------------- ------------ ---------------------------------------- ------------------------------------- ---------------------------------- ------------------------------------------------------ ---------- ----------- ------------------------- ------------------------- ------------------- --------------------- ---------------- ------------------------ ------------------ ------------------ ----------------- ------------- ---------------------- -------------- -------------------- ------------- ------- individual a individuals b c dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel a b --------------------- ----------------------------------- ------ -------------- --------------- ----------------- --------------- --------------- ----------------- ------------ ----------------- -------------- -------------- -------------- ------- ------- -- --- ------ ------ ----------- ----------- ----------- ----------- ----------- ----------- ----------- -------- -------- c d e f g h i j k l m n percent a percent b percent c percent d issues whether corp a may determine by using the specific_identification_method described in treas reg ' c the bases of the transaction sub stock it received in a single i r c ' transaction in exchange for the acontributed stock which corp a acquired at different times and which had different bases -- ------ ---- whether the actual fair_market_value instead of corp a s general value methodology for valuing the contributed stock should be used to determine the value of the transaction sub stock attributable to specific shares of contributed stock whether the contemporaneous ' transfer of the stock of separate corporations should be deemed a single integrated transaction or independent transactions conclusions corp a may not determine by using the specific_identification_method described in treas reg ' c the bases of the transaction sub stock it received in a single i r c ' transaction in exchange for the acontributed stock which corp a acquired at different times and which had different bases assuming that corp a may trace the transaction sub shares to the specific contributed shares of corporate stock the actual fair_market_value instead of corp a s general value methodology for valuing the contributed stock should be used for determining the number of share of transaction sub stock attributable to specific shares of the contributed stock even assuming that in principle corp a can both trace and use its general value methodology the contemporaneous i r c ' transfer of the stock of separate corporations should be deemed a single integrated transaction accordingly corp a cannot as a factual matter adequately identified which transaction sub stock corresponds to the various contributed corporate stock facts on date a corp a and corp b entered into a nonbinding agreement in which corp a agreed to transfer certain business_assets to corp b in exchange for corp b common_stock the business_assets include business licenses and related assets this agreement was reduced to writing about a year later and formally executed by corp a corp b and others on date b corp a and several of its subsidiaries joined together and formed transaction sub together they exchanging dollar_figurea for amount shares of transaction sub the subsidiaries that joined in this enterprise with corp a were sub sec_1 through corp a purchased sub and sub from individuals a b and c individual a owned sub individual b and c owned sub together individual a b and c owned sub on date c corp a entered into two stock purchase agreements one with individual a and the other with the individual b c individual a agreed to sell corp a all of the stock of sub the sub agreement and daskalakis agreed to sell corp a all of the stock of sub the sub agreement on date c individuals a b and c entered into a letter of intent with corp d in which corp 1on date g transaction sub changed its name nevertheless we will hereinafter refer to transaction sub as transaction sub for clarity purposes 2corp a received percent a transaction sub shares and its wholly-owned subsidiaries received the remaining percent b transaction sub shares because corp a is clearly the controlling shareholder and that the minority shareholders are its wholly-owned subsidiaries we will for purposes of this advice hereinafter refer to corp a as the sole shareholder of transaction sub 3these corporations are three of the nine corporations that corp a ultimately transferred to transaction sub d stated its intent to acquire all the stock of sub in exchange for its own stock worth dollar_figureb the next day individuals a b and c offered corp a a right_of_first_refusal with regard to the sub stock on date d corp a exercised its right_of_first_refusal and entered into a stock purchase agreement with individuals a b and c agreeing to purchase sub for dollar_figureb cash in exchange for all of the sub stock on date f corp a and corp b formally entered into the merger agreement major provisions of this agreement included the following corp a would contribute certain business_assets to transaction sub corp b would then merge into transaction sub with transaction sub surviving transaction sub would immediately change its name and corp a would receive b -------- shares of transaction sub and the former corp b shareholders would receive the remaining shares corp a satisfied its obligations under the merger agreement by transferring to transaction sub licenses and other assets of substantial value that it possessed in addition corp a acquired the stock of corporations and transferred them to transaction sub corp a acquired the following corporations on the following dates and for the following amounts sub in date i for dollar_figurec sub in date j for dollar_figured sub in date k for dollar_figuree sub in date l5 sub in date k for dollar_figureb sub in date m for dollar_figurea sub in date n for dollar_figuref sub in date l for dollar_figuree and sub in date o for dollar_figureg on date g several events occurred however the exact ordering of events is unknown corp a transferred the stock of the following corporations to transaction sub sub though according to the revenue_agent auditing the taxpayer the value of these assets not including the stock of the corporations was substantial the agent estimates that the amount of these assets was between dollar_figureh and dollar_figurei the purchase_price paid for sub is not ascertainable from the documents provided by field counsel although corp a purchased subs and in it is clear from corp a s own documents that it executed stock purchase agreements for the purchase of sub and sub on date c and the purchase of sub on date d the latter agreement modified the date c stock purchase agreements the acquisition_date of however comes from corp a s records although corp a had purchased these corporations on different dates and for different prices it transferred the stock of all corporations into transaction sub on date g the closing date of the merger agreement on that same day corp a filed a arestated certificate of incorporation of transaction sub with the secretary of the state of delaware corp a states that it filed this certificate to arecapitalize transaction sub additionally on date g corp a sold c -------- shares of transaction sub stock to corp c9 and corp b merged into transaction sub with transaction sub surviving and changing its namedollar_figure as a result of the merger the former shareholders of corp b received percent c of the outstanding shares of transaction sub and corp a received percent ddollar_figure as a result of the merger corp a received the following classes of stock of transaction sub class a voting and class b nonvoting shares the aterms of the stock of transaction sub that corp a received are identical to the aterms of the transaction sub stock that corp a exchanged the merger agreement the merger agreement does not specifically provide that corp a would obtain certain designated corporations and transfer them into transaction sub it does however provide that corp a would obtain certain business licenses and assets in certain territories business licenses and business_assets give the possessor the right and ability to operate in certain territories corp b intended to expand the number of territories in which ----------- -------------------- it operated corp a agreed to obtain licenses that would enable corp b to expand into various geographic regions the merger agreement established territory requirements and ---------- delivery requirements prior to entering into the merger agreement corp a possessed several of these licenses ---------------------------------------------- ------------------------- for example corp a owned many business licenses known as busine sec_2 and managed many systems known as busine sec_1 which were not owned 8corp a s statements that the allocation of shares derived out of a recapitalization regardless of whether there may have been some recapitalization clearly there was a ' exchange in which the corporate stocks were contributed to transaction sub in exchange for stock hereinafter the purported arecapitalization will be recharacterized as the ' transaction 9see discussion below entitled acorp c stock purchase agreement 10it is unclear whether step sec_2 occurred before step or vice versa a news article in the dated date h indicates that corp a received percent d of transaction sub stock as a result of the merger by corp a but by various individuals and businesses throughout the u s most of the contracts corp a had with busine sec_1 owners included preferential purchase options such as a aright of first refusal corp a committed in the merger agreement to contribute to transaction sub many of the licenses that it already owned and also licenses that it did not yet own both busine sec_1 and non-related business licenses under the merger agreement corp a would receive d ----------- transaction sub shares if it contributed licenses and assets which allowed entry into the acorp e territory corp a would receive e -------- shares if it contributed licenses and assets which allowed entry into the acorp b territory likewise corp a would receive f -------- shares if it contributed licenses and assets which allowed entry in the corp f territory the merger agreement established penalties for shortfalls allowed for some ---------- substitutions and rewarded corp a for contributing excess ------------ the merger agreement included a mechanism for valuing the ------------ corp a says that the agreement established for lack of a better term general values such values were determined based on factors such as the number of licenses acquired in a certain territory the acquisition of licenses that allowed entry into dense population zones within territories13 the acquisition of licenses that permitted the operation in numerous -------------- pursuant to the merger agreement corp a received in total b shares of transaction sub stock for the business systems it contributed to transaction sub the b shares included d for the business_assets in the corp e territory about e for the business_assets in the corp b territory and f for the business_assets in the corp f territory corp a allocated the transaction sub stock to the corporations and to the assets that it contributed the date of this allocation is unknown but it is clear that it happened sometime before the i r c ' transactiondollar_figure corp a states that the fair_market_value of 12presumably this requirement involved corp a acquiring licenses of independent operators ie those operators that were not owned or connected with corp b but nonetheless operated in the acorp b territory 13all territories included dense cities less dense cities and rural areas the merger agreement valued licenses which allowed access to dense cities and their surrounding areas greater than those which allowed access to rural areas 14a document dated days before the merger a day before the corporations were contributed to transaction sub and the day the merger occurred indicates that at least as of that day corp a already had predetermined the allocation of transaction sub shares to the various corporations each license was not available when it determined the allocation therefore it used the group value sec_15 in determining the allocation of the transaction sub shares thus the value allocated to a transferred corporation was not based on its value in the open market but rather was based on the type of and number of license s which it possessed if the license allowed the acquisition and utilization of numerous and covered many territories and if it allowed coverage in dense cities it received a greater value than those licenses that did not allow such extensive coverage using this methodology corp a determined that it had paid a premium for sub it acquired sub for dollar_figureb but according to corp a s valuation methodology sub was only worth dollar_figurej corp a also claimed that although it purchased sub for dollar_figurek according to it sec_15 group values appears to be a term derived from the merger agreement under the agreement each territory was broken down into groups for example the corp e territory was broken down into five groups were grouped for example in the corp e territory group i consisted of x number of group ii consisted of y number of group iii consisted of z number and so on corp a had to deliver certain numbers of in each group in each territory to help it accomplish this task different delivery goals were established within each group group value method sub s actual value was dollar_figurel the corp c stock purchase agreement prior to the effective date of corp b s merger into transaction sub corp a and corp c entered into a stock purchase agreement under which corp a agreed to sell corp c a portion of its stock holdings in transaction sub in exchange for dollar_figurej under this agreement corp a agreed to sell c shares of voting common_stock of atransaction sub to corp c the price included an amount for an option to purchase up to n more shares on date g corp a sold c shares of its transaction sub stock to corp c regarding the sale of stock to corp c corp a claims to have matched the various transaction sub lots to specific lots of stock which it received in transaction sub this allowed it to assign specific lots of transaction sub a carryover_basis from specific lots of transaction sub the result of assigning the bases for the transaction sub stock was that corp a could then specify which stock was being sold to corp c and when and thereby control how much gain_or_loss it would recognize on the sale corp a s asserts that it can specifically identify certain sold transaction sub shares as those shares traceable to the shares of sub stock that it contributed to transaction sub if it can specifically identifying transaction sub stock that it sold in this manner so corp a s argument goes it would be entitled to deduct the loss resulting from the difference between the value of the transaction sub stock it sold to corp c and that stock s substituted_basis the basis if corp a s argument is correct that it had in the sub stock assuming that corp a s argument is correct in order for it to specifically identify the transaction sub stock it would have to be able to trace the transaction sub stock that it sold to corp c to the pre-contributed sub stock if allowed to specifically identify such stock then the transaction sub stock would take the basis of the sub stock known as asubstituted basis for purposes of clarity corp a is not arguing that the transaction sub stock is equal in value to that of the sub stock the value of the transaction sub stock will be a function of the aggregate values of all assets contributed to it according to a document dated days before the merger a states acorp a will sell an aggregate of c voting shares to corp c the certificates to be transferred will be as follows g h i j k l sub sub pieces sub pieces sub pieces sub sub sub __ m c law and analysis i r c ' provides that no gain_or_loss shall be recognized if property is transferred to a corporation solely in exchange for its stock and if the transferor or transferors control the corporation immediately_after_the_exchange i r c ' a specifies that in the case of an exchange to which sec_351 applies the basis of the property permitted to be received under that section without the recognition of gain_or_loss shall be the same as the basis of the property exchanged decreased by the fair_market_value of any boot received by the taxpayer and increased by the amount of any gain and by the amount of any dividend income to the taxpayer recognized on the exchange i r c ' b directs that under regulations prescribed by the secretary the basis determined under subsection a shall be allocated among the properties permitted to be received without the recognition of gain_or_loss treas reg ' b sets forth the rule for allocation_of_basis among the stock and securities received in a corporate organization exchange described in sec_351 this provision requires that if a transferor or property to the corporation receives stock_or_securities of more than one class or both stock and securities then the basis of the property transferred shall be allocated among all the stock and securities received in proportion to the fair_market_value of each class of stock and securities revrul_85_164 1985_2_cb_117 holds that the aggregate basis of different assets transferred to a controlled_corporation in an exchange that meets the requirements of i r c ' is allocated among the stock and the securities received in the exchange in proportion to the fair market values of the stock and the securities under treas reg and b revrul_68_55 amplified in rev_rul holds that when the property is transferred to a corporation under i r c ' a each asset must be considered transferred separately in exchange for a proportionate share of each of the various categories of the total consideration received g_c_m date provides that a transferor may not determine the bases or holding periods of stock and securities he received in a sec_351 transfer by designating specific property to be exchanged for the stock_or_securities the aggregate basis of the property transferred must be allocated between the stock and securities received in proportion to the relative fair market values of each class the fraction of each share of stock or security that is attributable to the transferor s ownership of a capital_asset or a sec_1231 asset is treated as having a holding_period that includes the period for which the transferor held that asset the fraction of each share or security that is attributable to property that is neither a capital_asset nor a sec_1231 asset has a holding_period beginning on the next day after the exchange corp a must aggregate its basis it may not use the specific_identification_method to identify the classes of stock it received in an i r c ' transaction corp a claims a deduction based on its assertion that it can specifically identify certain transaction sub shares it sold to corp c as being traceable to the shares of the sub stock that corp a contributed to transaction sub if so the amount of corp a s deduction would be the difference between the value of the transaction sub stock it sold to corp c and that stock s substituted_basis that is the basis that corp a had in the sub stock simply put corp a is arguing that if it can specifically identify such transaction sub shares in this fashion it is not required to aggregate its cost of and hence its basis in the contributed stock in determining its basis in the transaction sub stock we disagree congress enacted i r c ' b which delegated to the secretary authority to prescribe rules that would govern the allocation_of_basis among nonrecognition properties received in corporate organizations and reorganizations s rep no 83rd cong 2d sess h_rep_no 83rd cong 2d sess the present regulations were adopted in under that authority treas reg ' b sets forth the rule for allocation_of_basis among the stock and securities received in a corporate organization exchange described in sec_351 it requires that if a transferor or property to the corporation receives stock_or_securities of more than one class or both stock and securities then the basis of the property transferred shall be allocated among all the stock and securities received in proportion to the fair_market_value of each class of stock and securities no tracing or identification of specific property traded for particular stock_or_securities is permitted by the provisiondollar_figure g_c_m treas reg ' a applies when there is a transfer of property in a ' transaction and the taxpayer receives back two or more classes of stockdollar_figure thus it 16the regulations are not unmindful of the concept of tracing and provide for limited tracing in certain situations not applicable here see treas reg ' a 17although classes of stock were issued here arguably this provision would apply with equal force in precluding the use of specific identification where only one stock is issued clearly applies to this case corp a transferred property ie stock of corporations to transaction sub under i r c ' a aproperty means money securities and any other_property except that such term does not include stock in the corporation making the distribution here since corp a is not exchanging its own stock the exception to ' is not applicable the exchange occurred pursuant to a ' transaction corp a received in the '351 exchange two classes of transaction sub stock class a voting_stock and class b nonvoting_stock there are good reasons for not allowing tracing in i r c ' transactions g_c_m provides the following rationale in the ordinary case any attempt by the parties to identify specific properties as exchanged for particular stock or debt would be entirely lacking in arm s- length dealing in every such case therefore the commissioner would be required to examine the transaction to determine whether it comported with arm s-length standards and if securities were involved whether these constituted valid debt under the various criteria developed by the courts in all cases it would be necessary to examine both the fair market values of the properties transferred and the fair market values of the stock_or_securities received to ascertain whether the purported specific exchanges complies with arm s-length standards further it would be essential in every case to examine the purported exchanges for potential tax_avoidance since one or more of the alleged exchanges might be a sham designed artificially to increase depreciation_deductions or charges against current income or to convert ordinary_income into long-term_capital_gain all such problems are avoided by the present regulation which simply requires that the adjusted_basis of the property transferred be allocated among the stock and securities received in proportion to the fair market values of each class in this manner all the taxpayer s basis is apportioned to all the stock and securities he receives in accordance with arm s-length standards it is necessary to value only the stock and securities he receives and not the property he transferred and the potential for tax_avoidance is minimized with a consequent reduction of administrative burden on the commissioner id citations omitted see also 35_tc_268 because treas reg ' a applies to the facts of this case it mandates that the taxpayer aggregate the basis of the property it contributed here the stock of its subsidiaries and allocate that basis between the classes of transaction sub stock it received in proportion to the relative fair market values of each class of that stock accordingly corp a may not determine the bases or holding periods of the transaction sub stock it received in the ' transaction by designating specific property to be exchanged for the stock it must aggregate its basis in the property transferred and allocate that aggregated basis between the two classes of stock it received in proportion to the relative fair market values of each class of such stock corp a did not adequately allocate sufficient transaction sub shares to the sub stock assuming for purposes of argument that the court allows corp a to trace the transaction sub stock thereby allowing corp a to use a substituted_basis in the sold stock attributable to specific shares of contributed stock we think that another argument can be made here corp a s asserts that it paid a apremium for sub and that with respect to the merger agreement the stock of sub was not worth the price paid for it corp a s allocated transaction sub stock based on the type of and number of license s which each contributed corporation possessed using this agrand value methodology corp a allocated about dollar_figurej worth of transaction sub stock to the sub stock contributed even though it paid dollar_figureb for sub in the open market likewise employing the same agrand value methodology corp a asserts that although it purchased sub for dollar_figurek the true value of sub is established by the merger agreement corp a asserts that sub was worth much more than dollar_figurek and therefore allocated about dollar_figurel worth of transaction sub stock to it we believe however that too few shares of transaction sub stock were allocated to sub and too many were allocated to sub if uncorrected corp a could spread the dollar_figureb basis it has in the contributed sub stock over too few shares of transaction sub thereby creating an uneconomic loss for itself on the sale of these shares of transaction sub taxpayer did not adequately allocate sufficient transaction sub shares to the sub stock the facts strongly imply that the fair_market_value of sub stock was dollar_figureb corp a paid dollar_figureb on the open market for sub at the time corp a purchased sub pursuant to its right_of_first_refusal individuals a b and c held corp d s offer to purchase sub for dollar_figureb in corp d stock thus these two facts alone belie corp a s assertion that it paid a apremium for the sub stock further as corp a indicates it was a seller s market at the time it purchased sub in a document it submitted to the service corp a admitted that when it was acquiring these corporations aat the same time companies such as corp b corp f corp d and others were also trying to purchase licenses throughout the u s corp a s assertion that it paid a apremium for sub appears however not to be a statement about the value of sub stock on the open market in a document that it supplied to the service corp a states since the fair_market_value of each license was not available the group values were utilized in determining the allocation of the transaction sub shares between corp a and the various sub business subsidiaries sub sec_2 through as previously mentioned corp a received in total b shares of transaction sub stock for the business systems it contributed to transaction sub d for the business_assets in the corp e territory e for the business_assets in the corp b territory and f for the business_assets in the corp f territory corp a then proceeds to describe how the value allocated to a transferred corporation was based on the type of and number of licenses which it possessed if the license allowed the acquisition and utilization of numerous covered many territories and allowed coverage in dense cities it received a greater group value than licenses that did not allow such extensive coverage corp a s valuation methodology is flawed fair_market_value of an asset not its relative value vis a vis the other contributed stock set forth in the merger agreement is the standard applying corp a s valuation fails to reflect the real economic character of the transaction it allocates too little stock to one corporation here sub and too much stock to others in treas reg ' b in a situation where the exchanges were not equal and thereby it is analogous to our situation the regulation shows that i r c ' contemplates equal exchanges of property for stock received where as in the situation described in the regulation the exchange is disproportionate the regulations remedy the situation by assuming an equal exchange and then account for the disproportionate aspect by assuming a gift was given or compensation was paid at the shareholder level further applying corp a s methodology here would produce a result that does not clearly reflect income corp a not only contributed the stock of the subsidiaries to transaction sub it also contributed its own assets having a value of between dollar_figureh and dollar_figurei it would lead to strange results indeed if one were to determine the amount of realized gain by separately allocating the fair_market_value of each category of consideration received to 18the regulation provides awhere property is transferred to a corporation by two or more persons in exchange for stock_or_securities it is not required that the stock and securities received by each be substantially in proportion to his interest in the property immediately prior to the transfer however where the stock and securities received are received in disproportion to such interest the entire transaction will be given tax effect in accordance with its true nature and in appropriate cases the transaction may be treated as if the stock and securities had been used to make gifts to pay compensation or to satisfy obligations of the transferor of any kind citations omitted it provides an example of a father and son organizing a corporation and each transferring property to the corporation but the value of the property is disproportionate to the value of the stock each receives the regulation strongly implies that the service should reorder or recharacterize to reflect their true economic_effect the transferred assets in proportion to the relative values of each lot of stock as determined under the merger agreement and the relative open market values of the nonstock assets thus it is the fair_market_value rather than the relative value of the sub stock as determined under the merger agreement that is determinative of how much transaction sub stock should be allocated to the contributed sub stock accordingly since corp a did not adequately allocate sufficient transaction sub shares to the sub stock the service should adjust the number of shares of transaction sub stock to properly reflect the true value of the sub stock transfers of the stock of corporations were in substance parts of a single integrated transaction the contemporaneous i r c ' transfer of the stock of separate corporations constitute a single integrated transaction all of these steps of this transaction were planned and accomplished pursuant to the merger agreement corp a transferred corporations for a pre-established amount of stock factually this was an all for all transaction and the allocation of the transaction sub was after the fact and only done for tax purposes accordingly corp a cannot as a factual matter adequately identify which transaction sub stock corresponds to the various contributed corporate stock the corporate stock transfers whereby transaction sub was formed and provided with its assets is equivalent for tax purposes to a single integrated transaction under i r c ' see 42_tc_211 n initial minimal capitalization and subsequent furnishing of land and money of the taxpayer a corporation formed to be a cemetery deemed to be a single integrated transaction under i r c ' see also 70_tc_121 stock exchange and the asset acquisition were in substance parts of a single integrated transaction involving the formation and capitalization of the corporation transaction sub was organized on date b with nominal capitalization of dollar_figurea it was formed for the purpose of operating many businesses over large geographic regions and many its purpose was to be accomplished by corp a transferring business_assets to it and by its subsequent merger with corp b since transaction sub s formal capitalization was inadequate to carry out the purpose for which it was formed transaction sub remained a shell until the date of the merger date g at which time corp a transferred to it a substantial amount of assets and the stock of corporations immediately_after_the_transfer corp b merged into transaction sub and transaction sub changed its name all of these steps were planned and accomplished pursuant to the merger agreement and therefore should be viewed as a single integrated transaction not as a series of independent transactions the tax_court in d angelo stated sequential protocol is of marginal relevance in determining whether contemporaneous events should be viewed as a single integrated transaction or as independent transactions rather the boundaries are defined by including events contemplated for the success of the business plans from which they emanate id at under the terms of the date e merger agreement corp a was to receive b shares of transaction sub stock if it contributed certain business_assets and business licenses covering certain territories and this agreement was entered into before corp a had acquired all of the assets that it intended to contribute to transaction sub the merger agreement was formally entered into after transaction sub was incorporated but prior to the acquisition of several corporations that ultimately were transferred to transaction sub thus as of date e the date corp a entered into the merger agreement corp a could not have known what assets it would subsequently transfer to transaction sub in exchange for the b shares because the assets were transferred at one time in exchange for the pre-negotiated b shares corp a cannot persuasively argue that it exchanged certain corporate stock for certain transaction sub stock in reality corp a exchanged one aggregate alump of property consisting of various assets to transaction sub in exchange for one lump amount of transaction sub stock therefore we see no justification for concluding that the cost of some particular lot of contributed shares bore any relation to any particular transaction sub shares accordingly we believe that the identification of the transaction sub shares received with those exchanged is impossible under these facts stock received by corp a in this one i r c ' transfer does not constitute stock acquired at different times or at different prices on date g corp a received b transaction sub shares in exchange for the total of assets and contributed shares ie substantial assets and the stock of the corporations it transferred to transaction sub as in d angelo it is clear here that the success of this corporate undertaking motivated the transfer of corporations the transfer of business licenses and corp b s merger into transaction sub thus the transaction by which corp a provided transaction sub with the minimum amount for incorporation received in exchange amount shares of voting common_stock furnished transaction sub with business corporations and the contemporaneous merger of corp b into transaction sub were merely related steps in a single integrated transaction whereby aproperty was transferred to a corporation solely in change for stock in such corporation and immediately_after_the_exchange such persons or persons were in control of the corporation because the transfer of the corporations were merely related steps in a single integrated transaction an all for all exchange the stock of corporations for b shares of transaction sub corp a cannot adequately identify any particular transaction sub shares that correspond to the sub stock accordingly because corp a cannot as a factual matter specifically identify such stock it must aggregate its basis in the property transferred and allocate that aggregated basis between the two classes of stock it received in proportion to the relative fair market values of each class of such stock see revrul_85_164 1985_2_cb_117 athe aggregate basis holding would be unaffected if taxpayer were to make a transfer in exchange for securities at separate times and the transfer were part of a single integrated transaction revrul_85_154 1985_2_cb_117 ataxpayer may not allocate high basis long-term property to one block of stock and low basis short-term property to another when the properties are transferred as a part of a single integrated transaction case development hazards and other considerations there are several areas of concern with regard to this case first although we believe we have a solid position with regard to the first issue see above there are certain litigating hazards inherent in taking this position the litigating hazards arise from several sources an early revenue_ruling revrul_55_355 1955_1_cb_418 stated ait is fairly well settled that where identification is lacking an average basis must be used for stock of another corporation received in a nontaxable_exchange pursuant to a reorganization under sec_112 of the code of emphasis added this revenue_ruling is distinguishable from our present case it describes the state of the law under the code and therefore came before the enactment of the i r c ' b statute and the above emphasized language was arguably dicta in addition the ruling s language does not conclude how a specific identification might be made it can also be argued that the ruling s language is only assuming a situation where there is no specific identification and not concluding that in fact specific identification is possible finally the ruling s language was specifically addressed to a reorganization and not a ' exchange presented in the instant case the revenue_ruling is not the only source which creates litigating hazards however another problem source is 148_f2d_452 9th cir this case also came before the enactment of the i r c ' b statute and it is not cited again by the courts it is however cited by bittker eustice in their treatise entitled federal income_taxation of corporations and shareholders for the proposition that the average- cost rule is inapplicable if precise identification is feasible this treatise also cites leonard 49_tc_333 acq osrow involved a recapitalization not a i r c ' exchange we do not believe that these cases create a significant problem for us because they are both involve reorganizations not ' exchanges and bloch is a pre-' b case we note also that several years ago the national_office issued a private_letter_ruling where we allowed the taxpayer to specifically identify stock that it exchanged for stock in a merger situation nonetheless we think that the position we have taken in the main text is defensible there are many cases that support our position albeit all of them are pre-i r c ' b and none of them involve an ' exchange a nonexhaustive list of these cases are 28_bta_702 78_f2d_561 3rd cir 75_f2d_583 4th cir 82_f2d_591 7th cir 86_f2d_996 7th cir robert j mehan v united_states ustc 44_bta_990 136_f2d_449 3rd cir 2_tc_751 and 40_bta_672 the second area of concern deals with --------------statements that the allocation of shares derived out of a recapitalization regardless of whether there may have been some recapitalization clearly there was a ' exchange in which the -- corporate stocks were contributed to transaction sub in exchange for stock we do not believe that ----------- would contest this point ----------- filed a restated certificate of incorporation of transaction sub apparently in part to accomplish the i r c ' transaction but this fact is not entirely free from doubt three statements made by --------------- suggest that there may have been a recapitalization that occurred in ------- ----------- stated that when it transferred the stock of the corporations to transaction sub no additional stock was issued to it with regard to asub sub sub sub or sub by transaction sub with regard to these transfers abecause shares were already issued for these entities in the recapitalization in another statement ----------- stated ain ------ all shares of transaction sub that correspond to the above purchases were issued to ----------- within the original ----- shares of transaction sub stock attributable to ----------- and in responding to the service s inquiry as to why ---------- did not file i r c ' transfer statements for the transfers of corporations------------responded transferor s transferee s statements do not exist for sub sub sub sub or sub related to the contribution of the stock of these companies by ----------- to transaction sub no additional stock was issued by transaction sub in ------ related to these contributions the shares of transaction sub stock attributable to these contributions were issued to ----------- in ------- within the original ----- shares of transaction sub stock attributable to ---------- - regardless of whether there may have been some recapitalization clearly there was a in which the corporate stocks were contributed to transaction sub in exchange for stock if you have any further questions please call deborah a butler assistant chief_counsel by steven j hankin special counsel associate chief_counsel domestic
